EXHIBIT 10.3

 

PERFORMANCE NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

TUESDAY MORNING CORPORATION
2008 LONG-TERM EQUITY INCENTIVE PLAN

 

This PERFORMANCE NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is
entered into between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), and                                  (“Optionee”).  The Board of
Directors of the Company has adopted, and the stockholders of the Company have
approved, the Tuesday Morning Corporation 2008 Long-Term Equity Incentive Plan
(the “Plan”), the terms of which are incorporated by reference herein in their
entirety.  The Company and Optionee have entered into an Employment Agreement
dated                         , 20       (the “Employment Agreement”), under
which the Company has agreed to grant Optionee this option to purchase shares of
common stock of the Company as an inducement for Optionee’s continued and
effective performance of services for the Company.  Any term used in this
Agreement that is not specifically defined herein shall have the meaning
specified in the Plan.

 

IT IS AGREED:

 

1.             Grant of Option. Subject to the terms of the Plan, this Agreement
and the Notice of Grant of Stock Options and Option Agreement to which this
Agreement is attached (the “Option Notice”), on                         ,
20       (the “Grant Date”), the Company granted to Optionee an option (the
“Option”) to purchase                          shares of the common stock of the
Company, $.01 par value per share (the “Common Stock”), at a price of $        
per share (the “Exercise Price”), subject to adjustment as provided in the Plan.

 

2.             Type of Option.  The Option is a nonqualified stock option which
is not intended to be governed by section 422 of the Code.

 

3.             Optionee’s Agreement.  In accepting the Option, Optionee accepts
and agrees to be bound by all the terms and conditions of the Plan which pertain
to nonqualified stock options granted under the Plan.

 

4.             Vesting of Option.  Subject to the provisions hereof and the
provisions of the Plan, the Option will vest and become exercisable as provided
below, provided that Optionee is and has been continuously employed by the
Company or any Subsidiary from the Grant Date through the date the applicable
performance goal described below is achieved:

 

(a)           if during the Option Vesting Period the Trailing Trading Price of
the Common Stock equals or exceeds $         per share (the “First Performance
Goal”), then on and after the first Business Day on which the First Performance
Goal is achieved the Option may be exercised with respect to
[                    ] of the shares of the stock subject to the Option;

 

(b)           if during the Option Vesting Period the Trailing Trading Price of
the Common Stock equals or exceeds $         per share (the “Second Performance
Goal”), then on and after the first Business Day on which the Second Performance
Goal is achieved the Option may be exercised with respect to an additional
[                    ] of the shares of the stock subject to the Option;

 

--------------------------------------------------------------------------------


 

(c)           if during the Option Vesting Period the Trailing Trading Price of
the Common Stock equals or exceeds $         per share (the “Third Performance
Goal”), then on and after the first Business Day on which the Third Performance
Goal is achieved the Option may be exercised with respect to the remaining
[                    ] of the shares of the stock subject to the Option; and

 

(d)           if during the Option Vesting Period there is a Change in Control
of the Company then immediately prior to such Change in Control the Option may
be exercised with respect to all of the shares of the stock subject to the
Option irrespective of whether the First Performance Goal, the Second
Performance Goal and/or the Third Performance Goal have been achieved.

 

To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.  If Optionee ceases to be an employee of the
Company for any reason the Option shall not continue to vest after such
cessation of service as an employee.

 

No portion of the Option shall be exercisable in any event on or after the tenth
anniversary of the Grant Date (the “Option General Expiration Date”).  An option
may not be exercised for a fraction of a share of Common Stock.

 

5.             Manner of Exercise.

 

(a)           To the extent that the Option is vested and exercisable in
accordance with Section 4 of this Agreement, the Option may be exercised by
Optionee at any time, or from time to time, in whole or in part, on or prior to
the termination of the Option (as set forth in Sections 4 and 6 of this
Agreement) upon payment of the Exercise Price for the shares to be acquired in
accordance with the terms and conditions of this Agreement and the Plan.

 

(b)           If Optionee is entitled to exercise the vested and exercisable
portion of the Option, and wishes to do so, in whole or part, Optionee shall
(i) deliver to the Company a fully completed and executed notice of exercise, in
the form attached as Annex A hereto, or such other form as may hereinafter be
designated by the Company in its sole discretion, specifying the exercise date
and the number of shares of Common Stock to be purchased pursuant to such
exercise and (ii) remit to the Company in a form satisfactory to the Company, in
its sole discretion, the Exercise Price for the shares to be acquired on
exercise of the Option, plus an amount sufficient to satisfy any withholding tax
obligations of the Company that arise in connection with such exercise (as
determined by the Company) in accordance with the provisions of Sections 5.7 and
15.3 of the Plan.

 

(c)           The Company’s obligation to deliver shares of the Common Stock to
Optionee under this Agreement is subject to and conditioned upon Optionee
satisfying all tax obligations associated with Optionee’s receipt, holding and
exercise of the Option.  Unless otherwise approved by the Committee, all such
tax obligations shall be payable in accordance with the provisions of
Section 5.7 of the Plan.  The Company and its Subsidiaries, as applicable, shall
be entitled to deduct from any compensation otherwise due to Optionee the amount
necessary to satisfy all such taxes.

 

2

--------------------------------------------------------------------------------


 

(d)           Upon full payment of the Exercise Price and satisfaction of all
applicable tax obligations, and subject to the applicable terms and conditions
of the Plan and the terms and conditions of this Agreement, the Company shall
cause certificates for the shares purchased hereunder to be delivered to
Optionee or cause an uncertificated book-entry representing the shares to be
made.

 

6.             Termination of Option.  Except as otherwise provided in Section 4
of this Agreement, unless the Option terminates earlier as provided in this
Section 6 the Option shall terminate and become null and void on the Option
General Expiration Date.

 

(a)           If Optionee’s employment pursuant to the Employment Agreement is
terminated by the Company without Cause (as that term is defined in the
Employment Agreement), or if Optionee terminates his employment with the Company
with Good Reason (as that term is defined in the Employment Agreement), (i) the
portion of the Option that was exercisable on the date of such termination of
employment shall remain exercisable until, and shall otherwise terminate and
become null and void on, the Option General Expiration Date; and (ii) the
portion of the Option that was not exercisable on the date of such cessation
shall be forfeited and become null and void immediately upon such termination of
employment.

 

(b)           If Optionee’s employment pursuant to the Employment Agreement is
terminated by the Company for Cause (as that term is defined in the Employment
Agreement), all of the Option shall be forfeited and become null and void
immediately upon such termination of employment for Cause, whether or not vested
and whether or not then exercisable.

 

(c)           If Optionee ceases to be an employee of the Company due to death
or Disability, (i) the portion of the Option that was exercisable on the date of
such cessation shall remain exercisable for, and shall otherwise terminate and
become null and void at the end of, a period of one year from the date of such
death or Disability, but in no event after the Option General Expiration Date;
and (ii) the portion of the Option that was not exercisable on the date of such
cessation shall be forfeited and become null and void immediately upon such
cessation.

 

(d)           If Optionee ceases to be an employee of the Company for any reason
other than as described in Section 6(a), (b) or (c) of this Agreement, (i) the
portion of the Option that was exercisable on the date of such cessation shall
remain exercisable for, and shall otherwise terminate and become null and void
at the end of, a period of up to 90-days after the date of such cessation, but
in no event after the Option General Expiration Date and (ii) the portion of the
Option that was not exercisable on the date of such cessation shall be forfeited
and become null and void immediately upon such cessation.

 

(e)           Upon the death of Optionee prior to the expiration of the Option,
Optionee’s executors, administrators or any person or persons to whom the Option
may be transferred by will or by the laws of descent and distribution, shall
have the right, at any time prior to the termination of the Option to exercise
the Option with respect to the number of shares that Optionee would have been
entitled to exercise if he were still alive.

 

3

--------------------------------------------------------------------------------


 

(f)            All portions of the Option that have not vested pursuant to
subsections (a) through (d) of Section 4 shall not vest, shall not be
exercisable and shall terminate and be cancelled effective immediately following
the last day of the Option Vesting Period.

 

7.             Tax Withholding.  To the extent that the receipt of the Option,
this Agreement or the Option Notice, the vesting of the Option or the exercise
of the Option results in income to Optionee for federal, state or local income,
employment or other tax purposes with respect to which the Company or its
Subsidiaries or any Affiliate has a withholding obligation, Optionee shall
deliver to the Company at the time of such receipt, vesting or exercise, as the
case may be, such amount of money as the Company or its Subsidiaries or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if Optionee fails to do so, the Company or its Subsidiaries or
any Affiliate is authorized to withhold from the shares subject to the Option
(based on the Fair Market Value of such shares as of the date the amount of tax
to be withheld is determined) or from any cash or stock remuneration then or
thereafter payable to Optionee any tax required to be withheld by reason of such
taxable income, sufficient to satisfy the withholding obligation.

 

8.             Capital Adjustments and Reorganizations. The existence of the
Option shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

9.             Employment Relationship. For purposes of this Agreement, Optionee
shall be considered to be in the employment of the Company as long as Optionee
has an employment relationship with the Company.  The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

10.           Not an Employment Agreement.  This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between Optionee and the Company, its
Subsidiaries or any of its Affiliates or guarantee the right to remain employed
by the Company, its Subsidiaries or any of its Affiliates for any specified
term.

 

11.           No Rights As Stockholder.  Optionee shall not have any rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of such shares following Optionee’s exercise of the Option pursuant
to its terms and conditions and payment of all amounts for and with respect to
the shares.  No adjustment shall be made for dividends or other rights for which
the record date is prior to the date a certificate or certificates are issued
for such shares or an uncertificated book-entry representing such shares is
made.

 

4

--------------------------------------------------------------------------------


 

12.           Legend.  Optionee consents to the placing on the certificate for
any shares covered by the Option of an appropriate legend restricting resale or
other transfer of such shares except in accordance with the Securities Act of
1933 and all applicable rules thereunder.

 

13.           Notices.  Any notice, instruction, authorization, request, demand
or other communications required hereunder shall be in writing, and shall be
delivered either by personal delivery, by telegram, telex, telecopy or similar
facsimile means, by certified or registered mail, return receipt requested, or
by courier or delivery service, addressed to the Company at the Company’s
principal business office address to the attention of the Corporate Tax Director
and to Optionee at Optionee’s residential address as it appears on the books and
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth.  Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

14.           Amendment and Waiver. Except as otherwise provided herein or in
the Plan or as necessary to implement the provisions of the Plan, this Agreement
may be amended, modified or superseded only by written instrument executed by
the Company and Optionee.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall waive any of the terms or conditions
of this Agreement.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized director or officer of the Company
other than Optionee.  The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner effect the right to
enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any condition, or the breach of any other term of condition.

 

15.           Dispute Resolution.  In the event of any difference of opinion
concerning the meaning or effect of the Plan or this Agreement, such difference
shall be resolved by the Committee.

 

16.           Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware without regard to its conflicts of law provisions.  The invalidity of
any provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

17.           Transfer Restrictions. The shares of Common Stock subject to the
Option granted hereby may not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws.  Optionee also agrees (a) that the Company may refuse to cause the
transfer of shares of Common Stock subject to the Option to be registered on the
applicable stock transfer records if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of any applicable
securities law and (b) that the Company may give related instructions to the
transfer agent, if any, to stop registration of the transfer of the shares of
Common Stock subject to the Option.

 

5

--------------------------------------------------------------------------------


 

18.           Successors and Assigns.  This Agreement shall, except as herein
stated to the contrary, inure to the benefit of and bind the legal
representatives, successors and assigns of the parties hereto.

 

19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original for all purposes but all
of which taken together shall constitute but one and the same instrument.

 

20.           Option Transfer Prohibitions.  The Option granted to Optionee
under this Agreement shall not be transferable or assignable by Optionee other
than by will or the laws of descent and distribution, and shall be exercisable
during Optionee’s lifetime only by him.

 

21.           Definitions.  The words and phrases defined in this Section 21
shall have the respective meanings set forth below throughout this Agreement,
unless the context in which any such word or phrase appears reasonably requires
a broader, narrower or different meaning.

 

(a)           “Business Day” means any day other than (i) a Saturday or a Sunday
or (ii) any other day on which banks located in New York City are generally
closed for business.

 

(b)           “Option Vesting Period” means the period beginning on the Grant
Date and ending on the earliest to occur of the following dates:

 

(i)            the date Optionee’s employment pursuant to the Employment
Agreement is terminated for any reason, whether by the Company or by Optionee;
and

 

(ii)           the third anniversary of the Grant Date if the Second Performance
Goal is not achieved before the third anniversary of the Grant Date or the
fourth anniversary of the Grant Date if the Second Performance Goal is achieved
before the third anniversary of the Grant Date; provided, however, that if on or
before the third anniversary of the Grant Date (if the Second Performance Goal
is not achieved before the third anniversary of the Grant Date) or the fourth
anniversary of the Grant Date (if the Second Performance Goal is achieved before
the third anniversary of the Grant Date) a period of 90 consecutive Trading Days
begins that ends after such third or fourth anniversary, as the case may be, of
the Grant Date and with respect to which the Trailing Trading Price would
satisfy any of the First Performance Goal, the Second Performance Goal or the
Third Performance Goal that was not previously achieved under this Agreement
then the applicable date set forth above in this Section 21(b)(ii) shall be
extended by 90 Business Days after the third or fourth anniversary of the Grant
Date that would otherwise apply.

 

(c)           “Subsidiary” means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof are owned directly or indirectly by the Company.

 

(d)           “Trading Day” means any day on which securities are traded on
Nasdaq or any other securities market on which the Common Stock is then traded.

 

6

--------------------------------------------------------------------------------


 

(e)           “Trailing Trading Price” means the weighted average of the closing
sale price per share of the Common Stock, as reported on the principal
securities exchange on which the Common Stock is traded, for the period of 90
consecutive Trading Days immediately preceding the date with respect to which
such average is calculated.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted:

 

 

 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

 

Date:                         , 20

 

 

8

--------------------------------------------------------------------------------


 

Annex A

 

[To Be Attached]

 

--------------------------------------------------------------------------------